Case 1:21-cv-21122-BB Document 11 Entered on FLSD Docket 05/03/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 21-cv-21122-BB

  BENJAMIN GUERRERO,

                Plaintiff,
  v.

  CITY OF CORAL GABLES, a political
  subdivision of the State of Florida, LEANDRO
  IZQUIERDO, a resident of the State of Florida,
  and ALVARO ESCALONA, a resident of
  the State of Florida,

             Defendants.
  ______________________________/

                   MOTION FOR AN EXTENSION OF TIME TO FILE A
                   RESPONSE TO DEFENDANTS’ MOTION TO DISMISS

        Plaintiff, BENJAMIN GUERRERO (“Mr. Guerrero”), respectfully requests a 14-day

 extension of time to file a Response in Opposition to LEANDRO IZQUIERDO, ALVARO

 ESCALONA, and the CITY OF CORAL GABLES (collectively the “Defendants”) motion to

 dismiss the Complaint, which was filed on April 20, 2021. See [D.E. 7]. In support thereof, Mr.

 Guerrero states the following:

        1.      On March 24, 2021, Mr. Guerrero filed a Complaint against the Defendants for

 violating his right against illegal seizures pursuant to 42 U.S.C. 1983 and state law. [D.E. 1].

        2.      On April 20, 2021, the Defendants filed a motion to dismiss the Complaint,

 claiming that they are entitled to immunity. [D.E. 7].

        3.      Accordingly, Mr. Guerrero’s response in opposition to the motion to dismiss is due

 tomorrow, May 5, 2021.
Case 1:21-cv-21122-BB Document 11 Entered on FLSD Docket 05/03/2021 Page 2 of 4




           4.     Between the time that the Defendants filed their motion to dismiss and the present

 date, undersigned counsel has had several pressing and complicated matters to resolve in other

 cases, including a matter before this Court1

           5.     As such, Mr. Guerrero seeks a 14-day extension of time to file a response to the

 Defendants’ motion to dismiss, up to and including May 18, 2021.

           6.     Undersigned counsel contacted the Defendants’ counsel and she indicated that the

 Defendants’ do not oppose a 14-day extension of time for Mr. Guerrero to file a response to the

 motion to dismiss.

           7.     Undersigned counsel affirms that this request for an extension of time is made in

 good faith and is not intended to unnecessarily delay the proceedings.

           WHEREFORE, Plaintiff Benjamin Guerrero respectfully requests that this Honorable

 Court enter an order allowing him until May 18, 2021 to file a response in opposition to the

 Defendants’ motion to dismiss the Complaint.

                                                   Respectfully Submitted,

                                                   Hilton Napoleon Esq., FBN 17593
                                                   RASCO KLOCK PEREZ NIETO
                                                   2555 Ponce de Leon Blvd., Suite 600
                                                   Coral Gables, Florida 33134
                                                   Telephone: 305.476.7100
                                                   Facsimile: 305.476.7102

                                                   Counsel for the Plaintiff, Benjamin Guerrero


                                                   By: /s/ Hilton Napoleon, II
                                                           Hilton Napoleon, II




 1
     See Gallego v. Perez et al, S.D. FL Case No. 20-cv-24374-BB, [D.E. 40].
                                                  2
Case 1:21-cv-21122-BB Document 11 Entered on FLSD Docket 05/03/2021 Page 3 of 4




                     CERTIFICATE OF GOOD FAITH CONFERENCE

        I hereby certify that on Friday, April 30, 2021, undersigned counsel conferred with

 opposing counsel regarding an extension of time to file a response to the motion to dismiss and

 opposing counsel indicated that she did not object.

                                                  Hilton Napoleon Esq., FBN 17593
                                                  RASCO KLOCK PEREZ NIETO
                                                  2555 Ponce de Leon Blvd., Suite 600
                                                  Coral Gables, Florida 33134
                                                  Telephone: 305.476.7100
                                                  Facsimile: 305.476.7102

                                                  Counsel for the Plaintiff, Benjamin Guerrero


                                                  By: /s/ Hilton Napoleon, II
                                                          Hilton Napoleon, II




                                                 3
Case 1:21-cv-21122-BB Document 11 Entered on FLSD Docket 05/03/2021 Page 4 of 4




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 3, 2021, I filed the foregoing document with the Clerk

 of the Court using the CM/ECF system. I also certify that the foregoing document is being served

 this day on all counsel and parties of record, either via transmission of Notices of Electronic Filing

 generated by CM/ECF or in some other authorized manner for those parties who are not authorized

 to receive electronically Notices of Electronic Filing.

                                                 By: /s/ Hilton Napoleon, II
                                                         Hilton Napoleon, II




                                                   4
